Title: To George Washington from Archibald Crary, 2 February 1790
From: Crary, Archibald
To: Washington, George


East Greenwich State of Rhodeisland 
SirFeby 2 1790 
The undoubted Prospect we now [have] that this State will recognize the Federal Government at the meeting of the Convention the first Monday of March next induces me to trouble your Excellency at this time.
I have had the honor to be imployed eithe[r] in civil or mililitary service of my Country from the commencement of the lat[e] war with Great Brittain untill the Revolution that took place in our State Government in the year 1786: since which their proceedings have not only been degrading to the State but injurious to many individuals especially those who were openly opposed to their measures; And as a number of Gentlemen must be imployed in collecting the Revenue in this State, I take the liberty to solicit the honor of your Excellency’s nomination and appointment

to one of the places in the District and Port of Newport. I am encoraged to make this application by nearly all the principal Charecters in this State, as your Excellency will be more fully informed.
If I should be so fortunate as to meet with your Excellency’s favour I will endeavour to manifest my gratitude by a strict and faithful observance of the duties of the Office to which I may be appointed. Permit me to be with the greatest veneration your Excellency’s most obedient and very huml. Servant

Archibald Crary

